Title: Enclosure: Circular Letter from Daniel Pettibone, 20 November 1818
From: Pettibone, Daniel
To: Jefferson, Thomas


            
              Honoured Sir,
               Philadelphia, Nov. 20, 1818.
            
            I Have taken the liberty of enclosing you the within pamphlet, describing the rise and progress of a very important discovery; viz. the Welding of Cast Steel to Iron, or to other Steel, for edge tools, &c.
            My object sir, is the renewal of a Patent, granted in March, 1806, and hope that you will have time to look over the first part of the pamphlet, before the subject comes before you; trusting you will place it with such of your papers as you think worthy to preserve as matter of public utility.
            
              I am Sir, your most obedient servant,
              DANIEL PETTIBONE.
            
          